Citation Nr: 0711252	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  95-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 3, 
1992, for a 100 percent evaluation for somatoform pain 
disorder with residuals of low back pain.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active military service from September 1979 
to January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to an order of the United States Court of 
Appeals for Veterans Claims (Court) based on a joint motion 
between the parties.  The matter originally came on appeal to 
the Board from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina dated in May 1994.
 

FINDINGS OF FACT

1.  A September 1991 RO decision granted an increase in the 
evaluation assigned for the veteran's service-connected 
residuals of low back pain from 20 percent to 40 percent, 
effective August 16, 1991; he was informed of that decision 
in a letter dated October 7, 1991.  The veteran did not 
timely appeal that decision and it is final.

2.  Received on November 9, 1992, was a statement from the 
veteran wherein he alleged disagreement with the most recent 
rating action.  He was unable to recall the date of the 
rating action, and requested an extension of the time for 
filing his notice of disagreement in order to secure legal 
counsel.  

3.  Neither a private medical record dated in 1985 nor any 
other identified document constitutes an informal claim; it 
is not factually ascertainable that the veteran's service-
connected somatoform pain disorder with residuals of low back 
pain increased in severity prior to September 3, 1992, and 
within one year prior to November 9, 1992.




CONCLUSION OF LAW

The criteria for an effective date prior to September 3, 
1992, for a 100 percent evaluation for somatoform pain 
disorder with residuals of low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5293 (2004), (Diagnostic Code 9505 prior to 
November 7, 1996), 19..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  During the pendency 
of this appeal, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  In 
this case, the veteran was notified, generally, of the VCAA 
duties to assist and of the information and evidence 
necessary to substantiate his underlying claim by 
correspondence dated in July 2004.  Consistent with Dingess, 
he was provided notice related to disability ratings and 
effective dates throughout the course of this appeal.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  The available 
evidence is sufficient for an adequate determination.  
Further attempts to obtain additional evidence would be 
futile.  

Factual Background

A review of the procedural history is relevant at the outset 
of this decision.  An August 1996 Board decision found that 
there was not clear and unmistakable error in RO decisions 
prior to May 1994 and denied an effective date prior to 
November 9, 1992, for the assignment of a 100 percent 
evaluation for the veteran's service-connected somatoform 
pain disorder with residuals of low back pain.

The veteran appealed the Board's August 1996 decision to the 
Court.  The Court affirmed the Board's decision holding that 
there was not clear and unmistakable error in RO decisions 
prior to May 1994, but vacated and remanded the Board's 
decision with respect to the claim of entitlement to an 
effective date earlier than November 9, 1992, for the award 
of a 100 percent evaluation for the veteran's service-
connected somatoform pain disorder with residuals of low back 
pain.

In a January 2000 decision, the Board granted an earlier 
effective date of September 3, 1992, for a 100 percent 
evaluation for the veteran's service-connected somatoform 
pain disorder with residuals of low back pain.  This grant 
was based on a medical record of that date.  The veteran 
appealed this decision to the Court.  A June 2000 order of 
the Court granted a joint motion for remand, vacating and 
remanding that portion of the Board decision that denied an 
effective date earlier than September 3, 1992, for the award 
of a 100 percent rating for the veteran's service-connected 
somatoform pain disorder with residuals of low back pain.  In 
a March 2001 decision, the Board denied an effective date 
earlier than September 3, 1992, for a 100 percent evaluation 
for the veteran's service-connected somatoform pain disorder 
with residuals of low back pain.  The veteran appealed this 
decision to the Court.  A June 2001 order of the Court 
granted a joint motion for remand, vacating and remanding the 
Board decision.  In a May 2002 decision, the Board denied an 
effective date earlier than September 3, 1992, for a 100 
percent evaluation for the veteran's service-connected 
somatoform disorder with residuals of low back pain.  The 
veteran appealed this decision to the Court.  A February 2003 
order of the Court granted a joint motion for remand, 
vacating and remanding the Board decision.  In an August 2005 
decision, the Board denied an effective date earlier than 
September 3, 1992, for a 100 percent evaluation for the 
veteran's service-connected somatoform disorder with 
residuals of low back pain.  The veteran appealed this 
decision to the Court.  A December 2006 order of the Court 
granted a joint motion for remand, vacating and remanding the 
Board decision.

Copies of the Court's orders and the joint motions for remand 
have been included in the veteran's claims file.

Factual Background

The veteran sustained a back injury in a motor vehicle 
accident in February 1980, diagnosed as a nondisplaced 
fracture of the right L1 transverse process.  Subsequent 
evaluations of the veteran in-service disclosed complaints of 
low back pain with no organic basis and a psychophysiologic 
reaction.

On his initial VA examination in February 1982, the veteran 
informed the examiner that he injured his low back in a motor 
vehicle accident in service and had experienced constant low 
back pain since.  He stated that various diagnoses had been 
suggested, but the examiner noted that apparently none had 
been confirmed.  The veteran stated that his low back pain 
was aggravated by sitting, standing, bending, lifting, 
turning certain ways, etc.  Residuals of a low back injury 
were diagnosed.  On neuropsychiatric examination, the veteran 
complained of constant pain in his lower back, which radiated 
to his left leg.  He said that he could not work because of 
his back discomfort, and that he was planning on going to 
college next summer or fall.  The examiner noted that the 
veteran was properly groomed, alert, and cooperative but 
moderately tense.  His memory was intact, and he showed no 
disturbance of thinking or concentration or reasoning ability 
or judgment.  He was oriented and there was no affective 
inappropriateness.  Moderate psychological factors affecting 
physical condition was the psychiatric diagnosis.

Service connection for residuals of a low back injury was 
established by an RO rating action, dated in April 1982.  
This disorder was rated 20 percent disabling under VA's 
Schedule for Rating Disabilities, effective from January 
1982.  The veteran did not appeal this action.

Correspondence received in August 1982 from the United States 
Postal Service discloses that the veteran filed an 
application with the Post Office for a postal service 
position.

The veteran was afforded a VA examination of his service-
connected low back disorder in March 1984.  On this 
examination the veteran complained of prolonged aching and 
paresthesia of the lower back, pain radiating to the left 
hip, and throbbing of the back.  The veteran stated that he 
could get relief only by lying on the floor and putting ice 
on the back.  He also stated that the back pain was 
aggravated by sharp moves.  On physical examination forward 
flexion was to 80 degrees and backward extension to 30 
degrees.  There was no paravertebral spasm or atrophy.  
Moderate pain over the lumbar spine was noted.  Straight leg 
raising of 15 degrees bilaterally was positive.  An x-ray of 
the lumbosacral spine was interpreted to show a shallow 
lordotic curve but to be otherwise unremarkable.

Based on the above examination, the disability evaluation for 
the veteran's service-connected low back disorder was 
decreased from 20 percent to 10 percent by an RO rating 
action dated in April 1984.  The veteran did not appeal this 
action.

In December 1985, the veteran requested an increased rating 
for his back disorder.

A medical record, received in January 1986 shows that the 
veteran was treated at the Duke University Medical Center 
emergency room in November 1985 for complaints of back pain 
that he reported was preventing him from working.  He 
described pain from the cervical neck to the low spine.  On 
physical examination bilateral rhomboid spasms were noted.  
Bilateral rhomboid strain was diagnosed.

A VA clinical note received in January 1986 records that the 
veteran was hospitalized by VA in December 1985 for 
evaluation and treatment for his service-connected low back 
disorder.  It was noted that the veteran had muscle spasms of 
the dorsal spine area, probable chronic lumbosacral strain 
with an acute exacerbation, and mild disc bulging by computer 
tomography of L4-L5.

An RO rating action dated in February 1986 awarded the 
veteran a total 100 percent evaluation for his service-
connected low back disorder from December 2, 1985, to 
February 1, 1986, under the provisions of 38 C.F.R. § 4.29.  
The veteran did not appeal this action.

A summary of the veteran's VA hospitalization, beginning in 
December 1985 was received in February 1986.  On this 
admission the veteran complained that one month earlier, he 
started to have pain located in both sides of the spine.  The 
intensity of the pain was mild but present all the time.  
During physical activity he did not have much pain but after 
he stopped the activity, the pain got worse.  He had been 
working as a carpet cleaner up until a couple of weeks prior 
to the admission at which time the pain was rather 
bothersome.  He had not worked since that time. He was a 
student studying to be an optician.  On physical examination, 
the veteran was noted to be alert, cooperative, and oriented.  
He had mild to moderate tenderness with palpation on both 
sides of the spine from the base of the neck down to the 
lumbar area.  The rest of the physical examination was 
unremarkable.  An x-ray of the cervical, thoracic, and lumbar 
spine was reported as a normal study.  A CT scan of the 
lumbar spine was reported as mild disc bulging at the L4-L5 
level.  While hospitalized the veteran was treated with bed 
rest, heat application, Motrin and also Valium.  He left the 
hospital without telling anyone after being denied a two-day 
pass.  As a consequence, he was subsequently discharged 
irregularly

In April 1986, an RO letter informed the veteran that the 
summary of his VA hospitalization beginning in December 1985 
had been reviewed and did not warrant any change in the 
veteran's disability evaluation.  The veteran did not appeal 
this action.

When examined by VA in January 1987, the veteran complained 
of low back pain and numbness radiating to both lower 
extremities.  He stated that he was unable to perform work 
due to his back injury.  He had been in school for some time 
and then set up his own business of cleaning rugs, but using 
a vacuum aggravated his back.  Prolonged sitting also 
aggravated his back and he complained of frequent headaches.  
On physical examination the veteran was noted to move easily 
and to have a normal gait.  He walked on toes and heels and 
squatted fully.  His fingertips reached midway between knees 
and ankles.  Extension was to 20 degrees with complaints of 
low back pain.  Touch and vibratory sensation was normal, 
although the veteran complained of tingling in the left foot 
when lying flat on his back on the table.  Straight leg 
raising was to 80 degrees with tight hamstrings.  History of 
low back injury with persistent symptoms was the diagnosis.
The disability evaluation for the veteran's service-connected 
low back disorder was increased from 10 percent to 20 
percent, effective from January 1987, by an RO rating action 
dated in April 1987.  The veteran did not appeal this action.

In a letter dated in September 1987, and received in 
September 1988, a private chiropractor reported that the 
veteran presented in September 1986 with complaints of 
constant low back pain.  He further reported that the veteran 
stated that physical work and prolonged sitting aggravates 
his condition.  Examination of the veteran's dorsal lumbar 
spine revealed visible muscle spasms of the paravertebral 
musculature.  Palpation of the L4 and L5 sacral spinal region 
caused subjective complaints of pain. Straight leg raising 
test was negative and neurological test were unremarkable.  
Chronic aggravated muscular splinting of the paravertebral 
musculature and acute chronic synovitis of the lumbosacral 
diarthrodial articulations were the pertinent diagnoses.

In October 1988, an RO letter informed the veteran that the 
report from the chiropractor had been reviewed and did not 
warrant any change in his disability evaluation.  The veteran 
did not appeal this action.  On VA examination in April 1989 
the veteran reported that he was employed from November 1986 
to February 1987 and from May 1988 to July 1988 with two 
separate realty companies performing rental maintenance.  He 
had lost time from employment due to back pain and dizziness 
due to medication.  He reported continuing problems with low 
back pain in the lumbosacral area radiating down the left leg 
resulting in numbness and tingling.  On physical examination, 
there was no paravertebral spasm or tenderness of muscles 
noted.  There was tenderness over the sacroiliac joints 
bilaterally.  There was left sciatic notch tenderness.  The 
veteran was able to bend to about 19 degree before 
complaining of pain in the lower back.  In a recumbent 
position, straight leg raising, bilaterally, was limited to 
30 degrees bilaterally due to pain. When sitting the veteran 
was able to raise the upper leg, bilaterally, to 90 degrees 
and the lower leg, bilaterally, to an almost straight 
position at the knee with the hip flexed lacking perhaps 10 
degrees of extension.  Lumbosacral pain syndrome by history 
was diagnosed.  History of bulge of L4-5 and mild 
hypertrophic changes of the L4-5 and L5-S1 discs by history 
was also diagnosed.

In May 1989, an RO letter informed the veteran that the 
report from his VA examination had been reviewed and did not 
warrant any change in his disability evaluation.  The veteran 
did not appeal this action.

When examined by VA in August 1991, the veteran reported 
employment with the United States Post Office as a mail 
processor from November 1989 to February 1990, a total of 3 
months; however, he inexplicably reported 12 months lost from 
work during this period.  The veteran complained of 
continuing severe low back pain and muscle spasm.  He stated 
that he had lost his job at the Post Office a year ago 
because of being unable to stand for long periods of time and 
that he is now unemployed.  Examination of the back showed 
severe constant bilateral paraspinal muscle spasms with acute 
tenderness over L3-L5 interspaces.  Lumbar spine mobility was 
limited to forward flexion to 35 degrees and backward 
extension to 10 degrees.  The veteran was able to stand on 
his toes for a short period of time but kneeling was limited 
to 50 degrees.  History of low back injury with residual 
severe muscle spasm and sciatica was diagnosed.

In September 1992 the veteran submitted an Application for 
Work-Study Allowance with a letter from a potential employer 
stating an interest in employing the veteran in employment 
related to assisting veterans in getting services from his 
state employment security commission.  It was noted that he 
was enrolled in the bio-medical technology curriculum at a 
community college.

The disability evaluation for the veteran's service-connected 
low back disorder was increased from 20 percent to 40 
percent, effective from August 1991, by an RO rating action 
dated in September 1991  The veteran did not timely appeal 
this action.  Received on November 9, 1992, was a statement 
from the veteran's newly appointed representative with a 
letter dated November 5, 1992 from the veteran wherein he 
alleged disagreement with the most recent rating action.  He 
was unable to recall the date of the rating action, and 
requested an extension of the time for filing his notice of 
disagreement in order to secure legal counsel.  

A report of a psychological evaluation of the veteran by a 
private psychologist was received in January 1993 assessing 
the veteran as suffering from a somatoform disorder.  He 
observed that the basic criteria were met with the veteran 
generally failing to consider or ultimately accept any 
psychological component to his discomfort, and demonstrating 
some psychodynamic basis for his disturbance.  He noted that 
atypical for this disorder was the relative absence of 
depression.  Typical of the somatoform pain disorder was the 
onset of the pain he complained of immediately following 
physical trauma.  The psychologist observed that despite some 
signs of improvement in non-verbal intellectual functioning, 
the veteran continued to demonstrate that he could readily 
decompensate under physical stress at the point when some 
representation of his capacity for full-time, masculine work 
performance is presented - for example his recent, intense 
response to an accidental fall coincidently only days before 
he might have been given full-time postal employee status.

The above psychologist in a letter dated September 3, 1992, 
and also received in January 1993, noted that he had reviewed 
Social Security criteria.  Based on his review of the 
veteran's medical records, evaluation of the veteran and 
criteria contained within the Social Security regulations, 
the veteran met or at least equaled the requirements of a 
somatoform disorder.  He added that it was his opinion that 
since at least October 1985, the veteran's mental/emotional 
impairment has precluded him from performing any job on a 
continued or sustained basis.

Records received from the Social Security Administration 
(SSA) in August 1993, show that, in September 1992, the 
veteran was awarded SSA disability benefits.  It was the 
finding of a SSA Administrative Law Judge that the veteran 
had been under a "disability" as defined by the Social 
Security Act, since October 2, 1985.

On a VA orthopedic examination in October 1993 the veteran 
was assessed following physical examination of having a 
nonanatomic complaint of left lower extremity pain with 
normal reflexes and normal physical examination, which is not 
consistent with herniated nucleus pulposus.  Low back pain 
with normal orthopedic examination was the diagnosis.  On a 
VA psychiatric examination in October 1993, the examiner 
noted the veteran's previous diagnosis of a somatoform 
disorder by a private psychologist.  The veteran gave a 
corresponding history and said that his back pain had become 
worse; that it had become painful for him to walk and that he 
was unable to maintain a postal service job, which he 
obtained in 1990 because of symptoms increased by the 
exertion necessary to complete work.  The examiner opined 
that the current diagnosis of somatoform disorder was related 
to the diagnosis of psychological factors affecting physical 
condition.  He added that the veteran's primary complaints 
are orthopedic but in excess of which could be expected from 
the physical findings.

A rating decision by the RO in November 1993, recharacterized 
the veteran's service-connected disability as a somatoform 
pain disorder with residuals of low back pain.  The 
disability evaluation for this disorder was increased from 40 
percent to 100 percent, effective from November 9, 1992.

A Board decision in January 2000 granted an earlier effective 
date of September 3, 1992 for the 100 percent disability 
evaluation for the service-connected somatoform disorder.

Analysis

The Court's December 2006 order is based on a joint motion 
between the parties which instructs the Board to consider 
whether a record from Duke University Medical Center which, 
according to the Joint Motion, was received by the RO in 
January 1985.  The veteran argues that it is, and that it 
should serve as a basis for an earlier effective date.  The 
Board disagrees, and for the reasons that follow, denies the 
appeal.  

For purposes of clarification, the Board initially notes that 
there is no document from Duke University Medical Center in 
the record that was received by the RO in January 1985.  
There is a document from Duke University Medical Center dated 
in November 1985 which was received at the RO in January 
1986.  This document does indicate that the veteran reported 
that he injured his back in 1980 and complained that the pain 
was now preventing him from working.  The assessment was 
bilateral rhomboid strain.  This document will be discussed 
below.  

Multiple remands by the Court in this matter have been for 
the purpose of providing the Board an opportunity to review 
the entire record and determine if an increase in the 
veteran's disability is ascertainable in the year prior to 
when he filed his claim on November 9, 1992, and, generally, 
to determine whether there are outpatient or hospital 
examination reports or reports of admission to a VA or 
uniformed services hospital that may be accepted as the date 
of receipt of an informal claim for increased benefits.  See 
38 U.S.C.A. §§ 5101(a), 5110(a), (b)(2) (West 1991); 38 
C.F.R. §§ 3.151(a), 3.157, 3.400(o)(1)(2); Hazan v. Gober, 10 
Vet. App. 511 (1997); Norris v. West, 12 Vet. App. 413 
(1999).

Once a formal claim for compensation has been allowed, 38 
C.F.R. § 3.157(b)(1) provides, in pertinent part, that the 
date of VA outpatient or hospital examination or the date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  Further, 38 
C.F.R. § 3.157(b)(2) provides that evidence from a private 
physician or layman will be accepted as a claim as of the 
date of receipt thereof.  This provision also requires that, 
for evidence from a private physician or laymen, the evidence 
must be within the competence of the physician and must show 
the reasonable probability of entitlement to benefits.  See 
38 C.F.R. § 3.157(b)(2) (1985 & 2006).  

A careful and thorough review of the record reflects that, in 
each instance, following a VA examination or hospitalization, 
a rating action was undertaken.  See VA examinations dated in 
February 1982, March 1984, January 1987, April 1989, and 
August 1991, as well as a report relating to VA 
hospitalization from December 1985 to January 1986.  In 
response to each of these examinations and hospitalization, 
see rating decisions dated in April 1982, April 1984, April 
1986, April 1987, May 1989, and September 1991.  Since, in 
each instance, there was an RO decision following 
examinations and hospitalization, each of these informal 
claims has been finally adjudicated and the referenced RO 
decisions are final.

During the period from 1982 to 1991, the veteran also 
submitted written statements reflecting his claims for an 
increased evaluation for his service-connected disability.  
In September 1988, he submitted a private treatment record.  
However, again, in each instance that he submitted a 
statement indicating a desire to claim an increase in 
benefits, an RO decision was issued.  This was also the case 
following the submission of the private treatment record in 
September 1988.  See an October 1988 RO decision with notice 
to the veteran.

With respect to whether evidence of an increased rating based 
on unemployability was submitted, requiring consideration of 
a total disability rating based upon individual 
unemployability due to service-connected disability, it is 
asserted that subsequent to the award of service connection 
and initial grant of 20 percent for the veteran's service-
connected back disability, the veteran has filed several 
claims for increased compensation, alleging that he was 
totally disabled since his injury in February 1980.  He 
argues that the Social Security Administration found that he 
was unable to engage in substantial gainful activity since at 
least October 1985, and reference is also made to a January 
1986 hospital discharge summary and a March 1990 medical 
record as well as a February 1991 psychological evaluation 
and a September 1992 private medical report indicating that 
the veteran has been precluded from performing any job on a 
sustained basis since October 1985.  No specific reference to 
any particular document is made as part of the allegation 
that the veteran filed claims alleging that he was totally 
disabled following his initial grant of service connection.  
A careful review of the file by the Board does not disclose 
that the veteran ever alleged that he was totally disabled or 
unemployable prior to the submission of his November 9, 1992, 
claim.  Further, a review of the medical evidence cited as 
being evidence of employability reflects that the January 
1986 VA hospital discharge summary does not provide any 
evidence that the veteran was unemployable.  It reflects that 
the veteran still had some pain after completion of a course 
of physical therapy but ends with the veteran leaving the 
hospital without telling anyone and being discharged 
irregularly.  The March 1990 medical record is a private 
medical record and was received by the VA in August 1993 as a 
part of the veteran's Social Security Administration records.  
The February 1991 and September 1992 medical reports are 
private medical records and were received by the VA in 
January 1993.

The veteran was granted service connection for residuals of a 
low back injury by rating decision dated in April 1982.  A 20 
percent evaluation was assigned.  An April 1984 rating 
decision decreased the evaluation to 10 percent. In April 
1987, rating decision increased the evaluation for residuals 
of a low back injury to 20 percent.  The 20 percent 
evaluation remained in effect until the September 1991 rating 
decision granting a 40 percent evaluation from August 16, 
1991 . This evaluation remained in effect until the 100 
percent evaluation was assigned, effective September 3, 1992.  
Thus, the veteran's schedular rating did not meet the minimum 
criteria of 38 C.F.R. § 4.16(a) at any time prior to 
September 3, 1992.

On the basis of the above analysis, the record does not 
contain any formal or informal claims or evidence of 
unemployability received prior to the September 1991 rating 
decision that remained pending after that decision and the 
record does reflect that each and every claim filed prior to 
the September 1991 RO decision was adjudicated.  Therefore, a 
preponderance of the evidence is against the assignment of an 
effective date prior to September 3, 1992, for a 100 percent 
schedular evaluation for the veteran's service-connected 
somatoform pain disorder with residuals of low back pain on 
the basis of a pending claim that was filed prior to 
September 1991.  Further, a preponderance of the evidence is 
against the assignment of a total rating based upon 
individual unemployability prior to September 3, 1992, on the 
basis of a pending claim that was filed prior to November 9, 
1992, because prior to November 9, 1992, there was no 
evidence of unemployability submitted and the veteran did not 
meet the minimum criteria of 38 C.F.R. § 4.16(a).

The first communication, following the September 1991 RO 
final decision, that indicates a desire to claim an increase 
in the evaluation assigned the veteran's service-connected 
disability is a communication from the veteran's then 
representative, received November 9, 1992.  This is the first 
claim received from the veteran following the September 1991 
RO decision and there is no evidence that the veteran 
received VA hospitalization or inpatient or outpatient 
examination during the period from September 1991 to November 
9, 1992, or otherwise any evidence that would indicate that 
an informal or formal claim was filed during this period.  
This is also the first communication from the veteran 
indicating a belief that he is totally disabled due to 
service-connected disability.  While the veteran attempted to 
use this communiqué as a notice of disagreement with the 
September 18, 1991 rating assigning a 40 percent rating for 
his back disorder, and mailed to the veteran October 7, 1991, 
the law is clear that:

Except in the case of simultaneously 
contested claims, a claimant, or his or 
her representative, must file a Notice of 
Disagreement with a determination by the 
agency of original jurisdiction within 
one year from the date that that agency 
mails notice of the determination to him 
or her.  Otherwise, that determination 
will become final.  The date of mailing 
the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. 
§ 20.302 (1992)

It is apparent that the veteran's attempt to file a notice of 
disagreement failed by operation of law.  Hence, any 
statement made in the November 1992 letters can only be 
construed as requests to reopen claims or file new claims.  

Therefore, a preponderance of the evidence is against a 
finding that the veteran is entitled to the assignment of an 
earlier effective date for the 100 percent evaluation for his 
service-connected somatoform pain disorder with residuals of 
low back pain on the basis of any claim filed prior to 
November 9, 1992.  Further, a preponderance of the evidence 
is against a finding that the veteran would be entitled to 
the assignment of an earlier effective date for a total 
rating based on individual unemployability due to service-
connected disability on the basis of any claim filed prior to 
November 9, 1992.

As to unadjudicated informal claims, the Board finds none.  
The Social Security Administration records and related to 
private medical records were all received after November 9, 
1992.  As noted, the date of receipt of evidence from private 
physicians or laypersons is the date of claim and not the 
date of treatment.  Specifically, as to the document from 
Duke University Medical Center received in January 1986, the 
Board finds that this is not an informal claim because it 
does not show a reasonable probability of entitlement to 
benefits.  At the time, the examiner diagnosed bilateral 
rhomboid strain and gave no opinion as to the actual 
occupational impact or the severity of the service-connected 
back problem.  38 C.F.R. § 3.157(b)(2).

The Board concludes that all claims that were filed prior to 
November 9, 1992, were finally adjudicated.  Further, the 
Board concludes, based upon the above analysis, that there 
was no evidence of unemployability submitted prior to 
November 9, 1992.  All of the evidence of unemployability 
submitted on November 9, 1992, and thereafter, were private 
medical records and, as such, may not be construed as being a 
claim until the date of their receipt.  The Board is unaware 
of any law or regulation, or Court authority that would 
permit the grant of an effective date for an increased rating 
earlier than one year prior to the date of filing of a claim.  
Therefore, in the absence of the veteran being able to 
demonstrate that he had an increase in disability or became 
unemployable in the year prior to November 9, 1992, it is not 
relevant that the evidence he has submitted subsequent to 
November 9, 1992, may demonstrate that he was unemployable 
from 1985 forward, in the absence of this evidence 
constituting a claim filed prior to November 9, 1992.

Finally, with respect to VA treatment records dated from 1982 
to 1986, and received subsequent to the September 1991 RO 
decision, none of these records reflect that they pertain to 
the admission of the veteran to a VA hospital or that they 
represent an outpatient or hospital examination.  Therefore, 
they do not constitute informal claims under the provisions 
of 38 C.F.R. § 3.157(b)(1).  Further, these records do not 
indicate an intent to apply for an increased rating.  38 
C.F.R. § 3.155.   Finally, it is not shown that a claim 
specifying the benefit sought was received within one year 
from the date of the VA treatment records dated from 1982 to 
1986.
38 C.F.R. § 3.157.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations for compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his service-connected 
disability was received on November 9, 1992, the general 
rule, as provided at 38 C.F.R. § 3.400(o)(1) is that the 
effective date of the award for an increased evaluation is 
the date of the veteran's claim, November 9, 1992, or the 
date entitlement is shown, whichever is later.  The veteran 
has been awarded a 100 percent evaluation effective September 
3, 1992.  Therefore, the focus of the Board's review at this 
time is whether it is factually ascertainable that the 
veteran experienced an increase in his service-connected 
disability prior to September 3, 1992, and within the year 
prior to November 9, 1992.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 135 (1992); see also Harper, supra.

Therefore, in order to be assigned an effective date prior to 
September 3, 1992, for a 100 percent evaluation for a 
service-connected disability, it must be factually 
ascertainable that the veteran's disability underwent an 
increase prior to September 3, 1992, and within the year 
prior to November 9, 1992.  In determining whether or not an 
increase was factually ascertainable prior to September 3, 
1992, and within the year prior to November 9, 1992, the 
Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

Under Diagnostic Code 9505, in effect during the year prior 
to November 9, 1992, a 100 percent evaluation was warranted 
if the veteran was shown to be totally isolated in the 
community, or exhibit total incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or be demonstrably unable to obtain or retain employment.  He 
only needed to meet one of these criteria to be awarded a 100 
percent evaluation. Johnson v. Brown, 7 Vet. App. 95 (1994).  
The maximum schedular evaluation available under Diagnostic 
Code 5293 was 60 percent for pronounced intervertebral disc 
syndrome where there were persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  An extraschedular evaluation 
could be assigned under 38 C.F.R. § 3.321(b)(1) if the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

A review of the reports of VA examinations from February 1982 
through August 1991 reflect the ongoing chronic nature of the 
veteran's service-connected low back disability and an 
increase in symptomatology related to his service-connected 
low back disability.  The report of a January 1987 VA 
examination reflects that the veteran had attempted to set up 
his own business cleaning rugs, but using a vacuum had 
aggravated his back.  The report reflects that he planned to 
return to school.  The reports of April 1989 and August 1991 
VA examinations reflect increasing symptoms with respect to 
the veteran's back and the August 1991 VA examination report 
indicates that the veteran was somewhat depressed.

A February 1991 report of psychological evaluation by P. K., 
Ph.D., a private psychologist, received in January 1993, 
reflects that the veteran "continues to demonstrate that he 
can readily decompensate."  The report reflects that the 
veteran indicated that he managed duplexes owned by his 
mother, in exchange for rent, and that his modest income had 
been its highest in 1989 when he was selling framed copies of 
a self-authored poem.  A September 3, 1992, statement from 
the same private psychologist, received in January 1993, 
reflects that the veteran's mental and emotional impairment 
had precluded him from performing any job on a continued and 
sustained basis since at least October 1985.  An August 1994 
statement from a private psychologist reflects that the 
veteran has "essentially the same kind of somatoform disorder 
now that he had some 13 years ago."

The record contains evidence received from the Social 
Security Administration reflecting that, in April 1982, the 
veteran's claim for disability benefits was denied and that, 
in September 1992, his claim for disability benefits was 
granted, effective October 2, 1985.  These records were 
received in August 1993.

The reports of VA examinations, hospitalization, and 
treatment, in the mid to late 1980's, do not indicate that 
the veteran was unemployable as a result of his service-
connected disability.  However, the reports and September 3, 
1992, statement from the private psychologist, P. K., as well 
as the Social Security Administration determination(received 
in August 1993) support a finding that the veteran was 
unemployable as a result of his somatoform disorder from 
approximately October 1985.

On the basis of the above analysis, there is competent 
medical evidence that would support a finding that the 
veteran's service-connected disability increased in severity 
in approximately 1985 to such an extent that would result in 
his unemployability.  However, inasmuch as this evidence was 
not received prior to September 3, 1992, there is no 
competent medical evidence that would support a finding that 
the veteran's service-connected disability increased in 
severity prior to September 3, 1992, and within the year 
prior to November 9, 1992.  There is competent medical 
evidence, in the August 1994 statement from the private 
psychologist, indicating that the veteran's service-connected 
disability did not increase in severity prior to September 3, 
1992, and within the year prior to November 9, 1992, in that 
this evidence indicates that the veteran's somatoform 
disorder has been essentially the same for the past 13 years.  
With consideration that there is no competent medical 
evidence supporting a finding that it is factually 
ascertainable that an increase in the severity of the 
veteran's service-connected somatoform pain disorder with 
residuals of low back pain occurred prior to September 3, 
1992, and within the year prior to November 9, 1992, and 
competent medical evidence supporting a finding that the 
veteran's service-connected somatoform pain disorder with 
residuals of low back pain did not increase in severity 
during this time period, but increased in severity to a 
degree that the veteran was unemployable in approximately 
1985, a preponderance of the evidence is against a finding 
that it is factually ascertainable that the veteran's 
service-connected somatoform pain disorder with residuals of 
low back pain increased in severity prior to September 3, 
1992, and within the year prior to November 9, 1992.  
Therefore, since an increase in disability did not occur 
prior to September 3, 1992, and within the year prior to 
November 9, 1992, the general rule of 38 C.F.R. § 3.400(o)(1) 
is for application and an effective date prior to September 
3, 1992, is not warranted.  Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997).

Again, in response to any question regarding how the veteran 
failed to meet the criteria for a total schedular rating in 
the years subsequent to 1984 in light of evidence indicating 
that he has been unemployable since 1985, the Board has 
provided analysis herein regarding how each and every claim 
of record has been adjudicated and the September 1991 RO 
decision is final.  Further, the Board has provided analysis 
regarding the absence of any evidence of unemployability 
prior to the veteran's November 9, 1992, claim.  Further, the 
Board is unaware of any governing legal authority that would 
permit the award of a total rating based upon individual 
unemployability more than one year prior to November 9, 1992, 
based upon a claim filed on that date or based upon private 
medical records or Social Security Administration records 
submitted subsequent to November 9, 1992.  In the absence of 
a pending unadjudicated claim that would permit the 
assignment of an effective date in 1985, the submission of 
evidence, that would not establish a claim earlier than the 
date of submission, subsequent to the veteran's November 
9,1992, claim, indicating unemployability as early as 1985 
cannot result in the award of an effective date prior to one 
year before the November 9, 1992, claim.


ORDER

An effective date prior to September 3, 1992, for a 100 
percent evaluation for somatoform pain disorder with 
residuals of low back pain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


